Grubb, J.:
You allege in your petition for divorce, filed' in this case, that they are married. Is not that an acknowledgment of record of the marriage ?
Mr. Harrington:—Even admitting that, still there is no allegation that there was any voluntary separation. I simply say in the petition filed in the case that she was arrested and placed in jail on his complaint by reason of her cruelty to him. Such a separation is not the separation contemplated by law in divorce cases.
Lore, C. J.:
—You have disclosed in your petition that this woman is the wife of your client and is in jail upon your client’s complaint and thus separated from her husband. She avers in her petition that she has no means of support. Even where the wife is living with her husband, but is without funds, we have granted her petition for expenses of suit.
We make the order that the libellant pay the petitioner twenty dollars for expenses and four dollars a month for alimony; the twenty dollars to be paid within sixty days and the first payment of alimony to be made on the first day of December next.